FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                     September 8, 2014

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 14-4054
                                                (D.C. No. 2:14-CR-00099-DN-1)
ADAN BARRERA-AGUILAR,                                      (D. Utah)
a/k/a Jorge Diaz-Aguilar, a/k/a Barrerra
Aguilar-Barrera, a/k/a Juan Leon Perez,
a/k/a Adan Aguilar Barrera,

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and McHUGH, Circuit Judges.


      Adan Barrera-Aguilar pleaded guilty to one count of reentry of a previously

removed alien in violation of 8 U.S.C. § 1326 and was sentenced to 24 months of

imprisonment to be followed by 24 months of supervised release. In his plea

agreement, he waived his right to appeal his conviction and sentence so long as his

*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
sentence did not exceed the statutory maximum penalty of 20 years of imprisonment,

his sentence did not depart above the high end of the sentencing guideline range

determined by the district court, and the court applied the “fast track” reduction

recommended by the government. Despite his appeal waiver, Mr. Barrera-Aguilar

filed a notice of appeal.

       The government moves to enforce the waiver and to dismiss the appeal based

on United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). In

evaluating an appeal waiver, Hahn directs us to consider “(1) whether the disputed

appeal falls within the scope of the waiver of appellate rights; (2) whether the

defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Id. at 1325.

Mr. Barrera-Aguilar, through counsel, concedes that the three Hahn criteria are met.

We gave Mr. Barrera-Aguilar an opportunity to file a pro se response. To date, he

has not done so.

       Upon our independent review of the parties’ filings, the plea agreement, and

the transcripts of the plea and sentencing hearings, we conclude that

Mr. Barrera-Aguilar waived his right to bring this appeal. Accordingly, we grant the

government’s motion to enforce the plea agreement, and we dismiss this appeal.


                                                Entered for the Court
                                                Per Curiam




                                          -2-